Per Curiam:

The order granting an interlocutory injunction is affirmed (Alabama v. United States, 279 U. S. 229, 231) without prejudice to further con*591sideration of the merits of the cause, and without prejudice to the power and duty of the District Court, as specially constituted, to inquire and determine whether the court has jurisdiction, both in relation to the amount involved in the controversy and with respect to the right of the complainant to' maintain this suit in equity.
Mr. I. H. Van Winkle, Attorney General of Oregon, with whom Mr. Willis S. Moore, Assistant Attorney General, was on the brief, for appellant.
Mr. Thomas MacMahon, with whom Mr. Guy E. Kelly was on the brief, for appellee.